DETAILED ACTION
This action is a response to an application filed 11/13/19 in which claims 1-13 are pending.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al. (Pub. No.: 2008/0233992), herein Oteri and Cheng et al. (Pub. No.: 2017/0201461), herein Cheng.

As to claim 1, Oteri teaches a method for allocating resources by a terminal in a wireless communication system supporting carrier aggregation, the method comprising:
 receiving a configuration of a resource pool for signal transmission (Oteri [0033] a grant for resource allocation is sent to the UE); and 

allocating at least one message to one or more resource units based on the resource pool, (Oteri [0046] transmits on the uplink according to the persistent resource allocation grant, and uses the initial power control instruction to start the persistent grant transmission)

Oteri does not teach

wherein the allocated resource units are selected based on a transmission capability of the terminal

However Cheng does teach

wherein the allocated resource units are selected based on a transmission capability of the terminal (Cheng [0086] the application layer assigns a priority value to the message. The lower layer (e.g., MAC, PHY, or V2X protocol layer) of the vehicle/UE may decide on the resource allocation based on the priority value, by, for example, selecting resources from associated radio resources pool(s))



As to claim 7, Oteri teaches a terminal for allocating resources in a wireless communication system supporting carrier aggregation, the terminal comprising: 
a radio frequency unit (Oteri Fig. 1 (106) User equipment); and 
a processor, wherein the processor is configured to (Oteri Fig. 1 (106) User equipment):
 receive a configuration of a resource pool for signal transmission (Oteri [0033] a grant for resource allocation is sent to the UE); and
 allocate at least one message to one or more resource units based on the resource pool (Oteri [0046] transmits on the uplink according to the persistent resource allocation grant, and uses the initial power control instruction to start the persistent grant transmission)

Oteri does not teach

wherein the allocated resource units are selected based on a transmission capability of the terminal

However Cheng does teach

(Cheng [0086] the application layer assigns a priority value to the message. The lower layer (e.g., MAC, PHY, or V2X protocol layer) of the vehicle/UE may decide on the resource allocation based on the priority value, by, for example, selecting resources from associated radio resources pool(s))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oteri with Cheng for the same reasons stated in claim 1.

As to claim 2, the combination of Oteri and Cheng teach the method of claim 1, wherein, when not all the at least one message is allowed to be transmitted due to a limitation of the transmission capability of the terminal, only a resource for a message corresponding to a resource unit of a specific frequency region between the at least one message in the allocated resource units is selected (Oteri [0026] if base station 204 decides to allocate a number of resource blocks greater than the number of blocks that the mobile device has indicated as a limit, the base station can scale back the modulation and coding scheme and [0028] where base station 204 would like to schedule 4 resource blocks for mobile device 202, base station 204 can limit the maximum number of resource blocks to 2 (specific frequency region))

Claim 8 is rejected for the same reasons stated in claim 2.   

As to claim 3, the combination of Oteri and Cheng teach the method of claim 2, wherein the resource selected for the message corresponding to the resource unit of the specific frequency region is selected based on at least one of a ProSe per-packet-priority (PPPP) or a channel busy ratio (CBR) (Cheng [0086]  the application layer of the vehicle/UE may assign a priority value (e.g., PPPP value) resource allocation based on the priority value, selecting resources from associated radio resources pool(s))

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oteri with Cheng for the same reasons stated in claim 1.




As to claim 4, the combination of Oteri and Cheng teach the method of claim 2, wherein the resource selected for the message corresponding to the resource unit of the specific frequency region is configured differently according to the specific frequency region (Cheng [0087] some application data may be associated with a particular channel/carrier frequency (e.g., in addition or as an alternative to being associated with radio resources on a single channel/carrier frequency). For example, the high priority vehicle/UE 410 may transmit safety related packets on a particular channel reserved for emergencies, whereas the high priority vehicle/UE 410 may transmit other non-emergency related services on another channel reserved for non-emergencies. In this instance, the mapping between the priority value and the channel/carrier frequency may be made available to a UE (e.g., high priority vehicle/UE 410) and/or the base station 404 (e.g., eNB, RSU)) 


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oteri with Cheng for the same reasons stated in claim 1.

Claim 10 is rejected for the same reasons stated in claim 4.   

As to claim 5, the combination of Oteri and Cheng teach the method of claim 2, wherein any message corresponding to a frequency region other than the specific frequency region among the at least one message is dropped (Cheng [0037] may include a "drop" or "deliver" flag indicators (e.g., first priority parameter and second priority parameter) may trigger the UE to drop expired and/or obsolete packets before transmission may assist in mitigating network congestion.  [0070] In an aspect, the vehicle/UE may assign a category value to the expired packet based on the priority of the expired packet (e.g., PPPP) and/or the freshness level of the packet, such that an expired packet with a particular category value may be dropped at a particular congestion level) 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oteri with Cheng for the same reasons stated in claim 1.
Claim 11 is rejected for the same reasons stated in claim 5.   


As to claim 6, the combination of Oteri and Cheng teach the method of claim 1, wherein the one or more resource units are distinguished by a frequency region (Cheng [0087] In this instance, the mapping between the priority value and the channel/carrier frequency may be made available to a UE)


It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oteri with Cheng for the same reasons stated in claim 1.

Claim 12 is rejected for the same reasons stated in claim 6.   


As to claim 13, the combination of Oteri and Cheng teach the terminal of claim 7, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (Oteri Fig. 1 UE communication with a base station)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467